Case: 21-30550      Document: 00516278449         Page: 1    Date Filed: 04/13/2022




              United States Court of Appeals
                   for the Fifth Circuit                              United States Court of Appeals
                                                                               Fifth Circuit

                                                                             FILED
                                                                         April 13, 2022
                                  No. 21-30550
                                                                        Lyle W. Cayce
                                Summary Calendar
                                                                             Clerk


   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   James D. Minor, Jr.,

                                                          Defendant—Appellant.


                  Appeal from the United States District Court
                     for the Western District of Louisiana
                           USDC No. 5:20-CR-186-1


   Before Wiener, Dennis, and Haynes, Circuit Judges.
   Per Curiam:*
          Defendant-Appellant James D. Minor, Jr., pleaded guilty to escaping
   from custody. The district court varied upward from the applicable
   guidelines range and sentenced him to 42 months of imprisonment and a
   three-year term of supervised release. The district court also ordered that the


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-30550      Document: 00516278449           Page: 2    Date Filed: 04/13/2022




                                     No. 21-30550


   sentence should run consecutive to the remainder of the revocation sentence
   that Minor was serving at the time he escaped.
          Minor contends on appeal that the sentence is substantively
   unreasonable. He concedes that his criminal history is substantial and that he
   has often had his release terms revoked. He claims, however, that all but one
   of his prior convictions were for non-violent offenses and that much of his
   criminal history was driven by his problems with substance abuse.
          We review the reasonableness of a sentence, whether inside or outside
   the guidelines range, for an abuse of discretion. See Gall v. United States, 552
   U.S. 38, 51 (2007). A non-guidelines sentence is unreasonable if it “(1) does
   not account for a factor that should have received significant weight, (2) gives
   significant weight to an irrelevant or improper factor, or (3) represents a clear
   error of judgment in balancing the sentencing factors.” United States v.
   Chandler, 732 F.3d 434, 437 (5th Cir. 2013) (quoting United States v. Smith,
   440 F.3d 704, 708 (5th Cir. 2006)). The instant record reflects that the
   district court considered Minor’s claims but appropriately relied on several
   18 U.S.C. § 3553(a) factors in determining that an above-guideline sentence
   was warranted. The district court’s decision to vary 21 months above the
   advisory guidelines range was based on permissible factors that advanced the
   objectives set forth in § 3553(a). Minor has not, therefore, demonstrated an
   abuse of discretion. See Gall, 552 U.S. at 51; Chandler, 732 F.3d at 437.
          AFFIRMED.




                                          2